—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in denying plaintiff’s motion in action No. 2 for an injunction pursuant to First Natl. Stores v Yellowstone Shopping Ctr. (21 NY2d 630, rearg denied 22 NY2d 827). Plaintiff met the criteria set forth in Stuart v D & D Assocs. (160 AD2d 547, 548). We modify the order appealed from, therefore, by granting plaintiff’s motion. (Appeals from Order of Supreme Court, Oswego County, Nicholson, J.—Preliminary Injunction.) Present—Denman, P. J., Pine, Lawton, Wesley and Davis, JJ.